Citation Nr: 0315890	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  93-22 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to May 
1974, February 1976 to February 1980, and from October 1980 
to August 1981.

By rating action dated in April 1982, the Regional Office 
(RO), in pertinent part, denied the veteran's claims for 
service connection for back and psychiatric disabilities.  He 
was notified of this decision and of his right to appeal by a 
letter dated the following month, but a timely appeal was not 
received.  The veteran subsequently sought to reopen his 
claims for service connection for back and psychiatric 
disabilities.  In a rating decision dated in December 1991, 
the RO concluded that the additional evidence was not new and 
material, and his claims for service connection remained 
denied.  This case was previously before the Board of 
Veterans' Appeals (Board) in June 1994, at which time it was 
remanded for additional development of the record.  In 
November 1996, the Board concluded that the additional 
evidence was new and material, and reopened the claims for 
service connection for back and psychiatric disabilities.  
The claims were remanded in order to obtain additional 
evidence.  

The issue of entitlement to service connection for a 
psychiatric disability will be addressed in the REMAND 
following the ORDER section below.


FINDINGS OF FACT

1.  The veteran's in-service back complaints were acute and 
transitory and resolved without residual disability.

2.  There is no competent medical evidence establishing an 
etiological relationship between the veteran's current back 
disorder and service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303(b), 3.307, 
3.309 (2002); 67 Fed. Reg. 67792-677793 (Nov. 7, 2002) (to be 
codified in pertinent part at 38 C.F.R. § 3.307).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the claimant and the 
representative, if any, of the information and evidence 
necessary to substantiate a claim, and has enhanced VA's duty 
to assist a claimant in developing the evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

VA has met its duty to notify and assist in the appellant's 
case.  Rating decisions apprised the appellant of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the appellant 
of the law applicable in adjudicating the appeal.  By letter 
dated in October 2001, the RO advised the appellant of what 
evidence was required to establish entitlement to the 
benefits sought, and the development the VA would undertake.  
The correspondence reflects that the appellant's 
representative received a copy.  There is no indication that 
this correspondence was returned as undeliverable.  As such, 
the Board finds that the VA's duty to notify the appellant of 
the information and evidence necessary to substantiate the 
claim, as well as the actions expected of him and those the 
VA would provide, have been met.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
appellant has not indicated that there is any additional 
evidence that could be obtained.  Additionally, the record 
contains a VA clinical opinion as to the etiology of the 
disability at issue.  Accordingly, the Board finds that all 
information and evidence have been developed to the extent 
possible and that no prejudice will result to the appellant 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Factual background

The service medical records show that the veteran was seen in 
February 1981 and complained of low back pain for six months.  
An examination revealed that it seemed tender to touch, 
bending or reaching.  The assessment was possible muscle 
strain.  He described having lower back pain for one month in 
July 1981.  He claimed that when he walked, the pain went 
down his legs.  The pertinent assessment was back strain.  
The veteran related a history of recurrent back pain on a 
report of medical history in July 1981, in conjunction with 
the separation examination.  A clinical evaluation of the 
spine was normal on the separation examination in July 1981.  

The veteran was afforded an orthopedic examination by the VA 
in February 1982.  He related that he injured his lumbar 
region while in service in 1976, and that he had been 
complaining of pain on and off since that time.  Following an 
examination, the pertinent diagnosis was myositis of the 
paravertebral muscles, traumatic, chronic.  

Additional private and VA medical records reflect some 
treatment for back complaints.  An X-ray study at a VA 
facility in October 1990 shows early degenerative joint 
disease of the lumbar spine.  

The veteran was afforded a VA examination of the spine in 
June 1999.  He reported that he injured his spine in service 
after lifting heavy object while walking for 20 to 25 miles 
in 1976.  He alleged that he went to sick call and that he 
was treated with hot pads.  He maintained that he went on 
sick call several times during service due to recurrent low 
back pain.  He stated that he had difficulty with certain 
activities, but that he was able to run sixty miles per week 
and that this provided relief of his pain.  Following an 
examination, the diagnoses were mild lumbar spine 
degenerative joint disease and dorsolumbar paravertebral 
myositis.  The examiner commented that he reviewed the claims 
folder and that the available service medical records from 
1976 to 1979 were negative for a back condition or treatment.  
He added that there was no evidence of treatment for a back 
condition until 1990.  The physician also noted that the 
veteran was treated for his low back in February and July 
1981.  He opined that with the available medical evidence, it 
was impossible to determine the date of onset of the 
veteran's current back disorder.  He added that the veteran 
had no radicular signs on the initial VA examination 
following service.  He further mentioned that the veteran had 
worked in construction for several years after his discharge 
from service.  Finally, the examiner concluded that based on 
the available medical evidence, it was his opinion that the 
veteran's current back disorder was not etiologically related 
to the back problems the veteran had in service.  



Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §  3.309; 
67 Fed. Reg. 67792-67793 (Nov. 7, 2002) (to be codified in 
pertinent part at 38 C.F.R. § 3.307). 

The Board acknowledges that the veteran was treated several 
times during his final period of service for complaints 
referable to his low back.  The fact remains, however, that 
his complaints were acute and transitory and resolved without 
residual disability.  This conclusion is supported by the 
competent (clinical) evidence of record.  Despite the 
veteran's claim that he had back pain when he was examined 
prior to his discharge, no clinical abnormalities of the 
spine were identified on the separation examination in July 
1981.  

The evidence supporting the veteran's claim includes the 
service medical records showing in-service back complaints 
and his allegations that his current back disability is 
related to service.  In this regard, the Board notes that the 
diagnosis of traumatic chronic myositis of the paravertebral 
muscles on VA orthopedic examination in February 1982 appears 
to have been based on medical history as subjectively 
reported by the veteran.  Since the veteran is not a medical 
expert, he is not competent to express an authoritative 
opinion regarding either his medical condition or any 
questions regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In contrast to the 
veteran's lay assertions, the Board emphasizes the conclusion 
of the VA physician following the examination in June 1999.  
Based on a review of the claims folder, he believed that the 
veteran's back disability was not related to his back 
complaints in service.  The Board finds that this opinion is 
of greater probative value than the veteran's unsupported 
statements or a medical diagnosis based on the veterans 
subjective reporting of medical history.  The Board 
concludes, therefore, that the preponderance of the evidence 
is against the claim for service connection for a back 
disability.  


ORDER

Service connection for a back disability is denied.


							(CONTINUED ON NEXT PAGE)


REMAND

The veteran asserts that service connection is warranted for 
a psychiatric disability.  The record establishes that he was 
seen during service for various complaints, including 
situational stress, anxiety and marital problems.  At the 
time of the VA psychiatric examination in May 1999, the 
examiner stated that the veteran had reported he had been 
seen subsequent to service for psychiatric symptoms.  The 
examiner noted, however, that clinical records of the 
referenced post service psychiatric treatment had not been 
included in the claims folder.  He added that such records 
should be obtained in order to form an opinion concerning the 
relationship, if any, between the veteran's current 
psychiatric disability and those he experienced in service.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his psychiatric 
disability since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and etiology of his current 
psychiatric disability.  The examination 
report should include a detailed account 
of all pathology found to be present.  
The examiner should be requested to 
furnish an opinion concerning whether it 
is at least as likely as not that the 
veteran's current psychiatric disability 
is related to service.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
The examiner should assign a GAF score 
and a definition of the numerical code 
assigned in order to comply with the 
requirements of Thurber v. Brown, 5 Vet. 
App. 119 (1993).  All necessary tests 
should be performed.  The entire claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


